                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                              )
                                                      )
                 v.                                   )       No. 1:18-cr- 169-01-JL
                                                      )
AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”)               )       IEEPA Conspiracy (50
                                                      )       U.S.C. § 1705(c)
                      Defendant                       )
                                                      )
                                                      )

                                          INDICTMENT

THE GRAND JURY CHARGES THAT:

  [50 U.S.C. § 1705 – Conspiracy to Violate International Emergency Economic Powers Act]

                                       Introduction

       At all times relevant to this Indictment:

       1.        Through the International Emergency Economic Powers Act (“IEEPA”),

50 U.S.C. § 1701-1707, the President of the United States was granted authority to deal with

unusual and extraordinary threats to the national security, foreign policy, or economy of the

United States. 50 U.S.C. § 1701 (a). Pursuant to that authority, the President and the executive

branch have issued orders and regulations governing and prohibiting certain activities and

transactions with Iran by U.S. persons or involving items of U.S. origin or exported from the

United States.

       2.        Pursuant to IEEPA, Title 50, United States Code, Section 1705(a), “[i]t shall be

unlawful for a person to violate, attempt to violate, conspire to violate, or cause a violation of any

license, order, regulation, or prohibition issued under this chapter,” and pursuant to Section

1705(c), “[a] person who willfully commits, willfully attempts to commit, or willfully conspires
to commit, or aids or abets in the commission of, an unlawful act described in subsection (a) of

this section shall” be guilty of a crime.

       3.       In 1995 and again in 1997, the President issued a series of three Executive Orders

regulating transactions with Iran pursuant to his authorities under IEEPA. See Executive Orders

13059 (Aug. 19, 1997), 12959 (May 6, 1995), and 12957 (Mar. 15, 1995). Since 1997, the

President has continued the national emergency with respect to Iran and Executive Orders 13059,

12959, and 12957. The most recent continuation of this national emergency was on March 12,

2018. See 83 Fed. Reg. 11393 (Mar. 14, 2018).

       4.       To implement Executive Order 13059, which consolidated and clarified the earlier

two Executive Orders, the U.S. Department of the Treasury’s Office of Foreign Assets Control

(“OFAC”) issued the Iranian Transactions and Sanctions Regulations (“ITSR”) (31 C.F.R. Part

560). Absent permission from OFAC in the form of a license, these regulations prohibited, among

other things:

            a. The exportation, reexportation, sale, or supply, directly or indirectly, from the

                United States, or by a United States person, wherever located, of any goods,

                technology, or services to Iran or the Government of Iran, including the exportation,

                reexportation, sale, or supply of any goods, technology, or services to a person in a

                third country undertaken with knowledge or reason to know that such goods,

                technology, or services are intended specifically for supply, trans-shipment, or

                reexportation, directly or indirectly, to Iran or the Government of Iran (31 C.F.R. §

                560.204);




                                                  2
            b. The reexportation from a third country, directly or indirectly, by a person other than

               a United States person, of any goods, technology, or services that have been

               exported from the United States, if: (a) such reexportation is undertaken with

               knowledge or reason to know that the reexportation is intended specifically for Iran

               or the Government of Iran, and (b) the exportation of such goods, technology, or

               services, was subject to export license application requirements under any United

               States regulations (31 C.F.R. § 560.205); and

            c. Any transaction by any United States person or within the United States that evades

               or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of

               the prohibitions contained in the ITSR (31 C.F.R. § 560.203).

       5.      In sum, this statute and these regulations collectively make it a crime to export,

sell, or supply goods to Iran or the Government of Iran, without U.S. government authorization,

or to engage in any transaction to evade or avoid the applicable regulations.

       6.      Defendant AIDEN DAVIDSON, a/k/a “Hamed Aliabadi,” is a citizen of Iran and

a naturalized citizen and resident of the United States.

       7.      Golden Gate International, LLC (“Golden Gate”), is a domestic limited liability

company initially registered in November 2013 in the State of New Hampshire. DAVIDSON is

the company’s manager/member and registered agent. According to its certificate of formation,

Golden Gate is involved in the import and export of hydraulic pumps and motors.

       8.      Unindicted Co-conspirator 1 (“UC-1”) is an Iranian company that operates an

online resale business based in Tehran, Iran.




                                                  3
       9.      Unindicted Co-conspirator 2 (“UC-2”) is a Turkish freight forwarding company

with a location in Igdir, Turkey.

       10.     At no time relevant to this Indictment did defendant DAVIDSON or Golden Gate

apply, obtain, or possess a license or authorization from OFAC to export or supply goods,

technology, or services, of any description, from the United States to Iran.

                                       Object of the Conspiracy

       11.     The object of the conspiracy was to cause the unlicensed exportation and sale of

goods from the United States to Iran, including the unlicensed exportation and sale of goods

from the United States to persons in third countries undertaken with knowledge and reason to

know that the goods were intended specifically for trans-shipment and export to Iran through

those third countries, in violation of the ITSR. A further object of the conspiracy was to evade

and avoid the ITSR’s prohibitions on unlicensed export and sale to Iran by (1) falsely identifying

the final destination of the goods so as to mislead Customs officials and others, in violation of

the ITSR; and (2) concealing the source of payments for the exported goods.

                                    Manner and Means of the Conspiracy

       The manner and means by which the conspiracy was sought to be accomplished included,

among other things:

       12.     DAVIDSON identified and purchased goods in the United States and elsewhere

for an Iranian business, UC-1, and reported to UC-1 the specific goods he had purchased and the

cost of the items. DAVIDSON also regularly reported his expenses to UC-1, and kept an

account of the moneys UC-1 owed him.




                                                 4
       13.     DAVIDSON arranged with UC-1 and UC-2 to periodically export the goods

ostensibly to UC-2 in Igdir, Turkey, using a forwarding agent based in the United States.

       14.     On the shipping documents that accompanied the exported goods and were filed

with customs authorities, DAVIDSON falsely identified the ultimate consignee of the goods as

UC-2 in Turkey, even though he knew that UC-2 served as a front company for UC-1 and that

the exported goods would bypass UC-2 or be transshipped from UC-2 in Turkey to Iran.

       15.     DAVIDSON concealed his communications with UC-1 and UC-2 by creating and

using multiple email accounts, some of which he used for “regular” business correspondence

with other companies (such as the forwarding agent for the exported goods), and others of which

he used to communicate covertly with UC-1 and UC-2.

       16.     Between 2013 and 2017, DAVIDSON and Golden Gate received more than $1

million in international wire transfers, ostensibly from UC-2 and other foreign entities. These

wire transfers concealed UC-1’s identity as the buyer and recipient of the exported goods, and

were used in part by DAVIDSON to purchase additional goods for shipment to Iran.

                                           The Offense

       17.     Beginning in or about 2013 and continuing through in or about September 2017,

in the District of New Hampshire and elsewhere, the defendant:

                            AIDEN DAVIDSON (a/k/a “Hamed Aliabadi”),

did willfully conspire with UC-1, UC-2, and other persons known and known to the Grand Jury

to violate the regulations and prohibitions issued under Title 50, Section 1705 of the United

States Code, prohibiting the unlicensed exportation, reexportation, and sale of goods from the

United States to Iran, as set forth in 31 C.F.R. §§ 560.203, 560.204, and 560.205.



                                                5
       (All in violation of Title 50, United States Code, Section 1705(a) and (c).)

                                                     A TRUE BILL


                                                     /s/ Grand Jury Foreperson
                                                     Grand Jury Foreperson



SCOTT W. MURRAY
United States Attorney


/s/ John S. Davis
John S. Davis
Assistant United States Attorney


Date: October 17, 2018




                                                6
